MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017	ME	198	
Docket:	      Yor-17-194	
Submitted	
  On	Briefs:	 September	27,	2017	
Decided:	     October	5,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                       IN	RE	HOPE	H.	et	al.	
	
	
PER	CURIAM	

	       [¶1]		The	mother	and	father	of	Hope	H.,	Jason	J.,	and	Kristopher	J.	appeal	

from	the	judgment	of	the	District	Court	(Springvale,	Foster,	J.)	terminating	their	

parental	 rights	 to	 their	 twin	 sons	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a),	

(B)(2)(a),	 (b)(i)-(ii),	 (iv)1	 (2016).	 	 The	 mother	 also	 appeals	 from	 the	 same	

judgment	terminating	her	parental	rights	to	her	daughter	pursuant	to	the	same	

statutory	provisions.		The	parents	both	challenge	the	sufficiency	of	the	evidence	

to	support	the	court’s	finding	of	at	least	one	ground	of	parental	unfitness	and	

the	court’s	determination	that	termination	of	their	parental	rights	was	in	their	

children’s	best	interests.		The	mother	also	challenges	the	court’s	exclusion	of	

the	children’s	grandmother’s	testimony	as	hearsay.	




    1		The	court	found,	as	to	the	father	only,	a	failure	“to	make	a	good	faith	effort	to	rehabilitate	and	

reunify	with	the	children	pursuant	to	22	M.R.S.	§	4041.”	
2	

      [¶2]	 	 Contrary	 to	 the	 parents’	 contentions,	 competent	 evidence	 in	 the	

record	supports	the	court’s	findings	that	the	parents	are	unwilling	or	unable	to	

protect	 the	 children	 from	 jeopardy	 and	 otherwise	 take	 responsibility	 for	 the	

children	within	a	time	reasonably	calculated	to	meet	the	children’s	needs	and	

that	the	father	has	failed	to	make	a	good	faith	effort	to	rehabilitate	and	reunify	

with	the	children	pursuant	to	22	M.R.S.	§	4041	(2016).		The	court	appropriately	

exercised	its	discretion	in	concluding	that	termination	of	their	parental	rights	

was	in	the	children’s	best	interests.		Furthermore,	the	record	shows	that	the	

court	 did	 not	 abuse	 its	 discretion	 in	 excluding	 the	 grandmother’s	 proffered	

testimony	regarding	“[s]ome	of	the	stories	that	Hope	has	made	up.”		We	affirm	

the	judgment.	

                                  I.		BACKGROUND	

      [¶3]	 	 Clear	 and	 convincing	 evidence	 in	 the	 record	 supports	 the	 court’s	

findings	 that	 the	 mother	 and	 the	 father	 are	 unable	 or	 unwilling	 to	 take	

responsibility	 for	 the	 children	 and	 protect	 them	 from	 the	 risks	 of	 harm	 that	

have	 persisted	 since	 the	 court	 issued	 the	 jeopardy	 order.	 	 22	 M.R.S.	

§	4055(1)(B)(2).	
                                                                                     3	

      [¶4]		The	initial	jeopardy	order	was	based	upon	the	parents’	

      inability	to	appropriately	address	their	boys’	behavioral	challenges	
      and	mental	health	needs;	emotional	harm	due	to	[their]	inability	to	
      obtain	 and	 maintain	 adequate,	 sanitary	 and	 stable	 housing	 for	
      [themselves]	and	the	children;	and	the	risk	of	harm	based	on	the	
      mother’s	lack	of	support	around	her	daughter[’s]	.	.	.	reports	[and	
      the	father’s]	sexually	inappropriate	communications	with	her.		
      .	.	.	.	
            .	.	.	Jeopardy	also	consists	of	a	risk	of	harm	to	the	boys[	]	based	
      on	[the	father’s]	conduct	to	their	half-sister.	
                  	
      [¶5]		Until	July	2016,	approximately	a	year	and	a	half	after	her	daughter’s	

disclosure	of	the	father’s	sexually	inappropriate	communications,	the	mother	

maintained	that	the	daughter’s	disclosures	were	the	product	of	a	delusion	and	

insisted	 on	 having	 her	 evaluated	 for	 a	 delusional	 disorder.	 	 Despite	 her	

daughter’s	consistent	statements	and	medical	examinations	that	ruled	out	the	

possibility	that	her	daughter	had	any	disorder,	at	the	termination	hearing	the	

mother	 maintained	 doubts	 about	 the	 truth	 of	 her	 daughter’s	 disclosures	

regarding	 the	 father.	 	 The	 father	 continues	 to	 deny	 that	 anything	 happened,	

although	 he	 acknowledges	 the	 court’s	 finding	 to	 the	 contrary	 and	 that	 his	

reunification	plan	requires	that	he	“take	responsibility	for	his	actions	and	how	

they	have	impacted	his	children	and	their	safety	and	well[-]being.”	

      [¶6]		Although	in	July	2016	the	mother	claimed	that	she	separated	from	

the	 father	 to	 demonstrate	 her	 commitment	 to	 getting	 her	 children	 back,	 the	
4	

mother	remains	living	with	a	friend	in	a	one-bedroom	apartment	in	the	same	

building	 as	 the	 father.	 	 Competent	 evidence	 in	 the	 record	 provides	 the	 court	

with	a	firm	basis	to	find	that	the	parents	will	not	take	responsibility	for	their	

children’s	needs	or	protect	them	from	jeopardy.		As	the	court	found:	

             The	court	is	not	persuaded	that	[the	mother]	and	[the	father]	
      are	truly	and	finally	separated.		Certainly,	it	is	not	what	[the	father]	
      wants	and	[the	mother]	has	not	offered	a	convincing	rationale	for	
      what	 prompted	 her	 to	 terminate	 a	 ten-year	 relationship.	 	 As	
      recently	as	.	.	.	October	5,	2016	[the	mother]	said	she	needed	to	talk	
      with	[the	father]	about	bringing	a	special	treat	for	the	children.		As	
      she	was	leaving,	she	told	the	children	she	would	give	[the	father]	a	
      hug	and	a	kiss	for	them.		The	mechanics	of	the	separation,	with	the	
      two	 remaining	 in	 the	 same	 building	 but	 on	 different	 floors,	
      underscores	 [the	 mother’s]	 lack	 of	 commitment	 to	 the	 action	 as	
      well	as	its	unsustainability.		[The	mother]	remains	dependent	on	
      others,	 most	 notably	 [the	 father].	 	 She	 has	 no	 employment,	 no	
      income,	and	no	driver’s	license.		It	is	unclear	how	she	is	supporting	
      herself	but	the	Court	suspects	[the	father]	assists	her	to	a	greater	
      degree	than	he	acknowledged	at	trial.	
             	
             If	the	parties	are,	in	fact,	still	a	couple,	clearly	[the	daughter]	
      cannot	 return	 to	 her	 mother’s	 care.	 	 If	 the	 parties	 are	 really	
      separated,	neither	has	the	ability	to	manage	the	behaviors	of	their	
      sons	 nor	 to	 meet	 their	 physical,	 emotional,	 behavioral	 and	
      educational	 needs.	 	 [The	 father]	 has	 engaged	 in	 virtually	 no	
      services	designed	to	assist	him	to	better	parent	his	children;	[the	
      mother]	has	attended	services	but	shows	no	gains	in	her	ability	or	
      insight	into	her	children’s	needs.	
             	
      [¶7]		The	court	relied	on	the	following	testimony	of	the	GAL	to	summarize	

its	analysis	of	the	children’s	best	interests:		
                                                                                           5	

      We	are	talking	about	this	window	of	opportunity,	if	you	will,	where	
      [the	children]	get	to	have	something,	they	get	to	have	an	education,	
      they	get	to	have	some	stability,	they	get	to	have	some	reasonable	
      feeling	of	safety.		With	all	that	is	unknown	about	their	future	in	the	
      foster	care	system	it	is,	at	least	in	my	opinion,	less	unknown	as	to	
      what	 their	 future	 would	 look	 like	 if	 they	 were	 to	 immediately	
      return	to	their	parents.	.	.	.		It	is	in	the	best	interests	of	all	three	of	
      the	children	to	free	them	of	the	uncertainty	of	whether	they	might	
      return	 to	 a	 parent	 or	 parents	 and	 begin	 the	 process	 of	 securing	
      appropriate,	loving	families	for	adoption.	
            	
See 22	M.R.S.	§	4055(1)(B)(2)(a),	(3).	

                                 II.		DISCUSSION	

	      [¶8]		We	review	the	court’s	findings	of	fact	on	parental	unfitness	for	clear	

error	and	its	conclusion	that	termination	of	parental	rights	was	in	the	children’s	

best	 interests	 for	 an	 abuse	 of	 discretion.	 	 In	 re	 M.B.,	 2013	 ME	 46,	 ¶	 37,	

65	 A.3d	 1260	 (“Where	 the	 court	 finds	 multiple	 bases	 for	 unfitness,	 we	 will	

affirm	if	any	one	of	the	alternative	bases	is	supported	by	clear	and	convincing	

evidence.”).	

       [¶9]		The	mother	and	the	father	argue	that	the	four	months	from	the	time	

of	 the	 jeopardy	 order	 to	 the	 filing	 of	 the	 petition	 to	 terminate	 their	 parental	

rights	was	an	inappropriately	expedited	time	frame	and	that	the	court	failed	to	

adequately	credit	their	incremental	gains	toward	fulfilling	their	reunification	

plans.		Despite	any	progress	the	parents	have	made	toward	reunification,	there	

remain	 significant	 deficits	 in	 their	 housing;	 their	 acknowledgement	 and	
6	

management	 of	 the	 risk	 that	 the	 father	 could	 further	 harm	 the	 children;	 and	

their	 ability	 to	 meet	 the	 children’s	 significant	 emotional	 and	 mental	 health	

needs.	

       [¶10]	 	 Marginal	 progress	 toward	 reunification	 and	 a	 simple	 desire	 to	

remain	parents	is	not	enough	to	ameliorate	jeopardy	and	meet	the	children’s	

needs.		See	In	re	Alana	S.,	2002	ME	126,	¶¶	13,	21-23,	802	A.2d	976	(affirming	

termination	despite	parents’	significant	progress	toward	reunification	where	

full	 reunification	 was	 not	 possible	 in	 the	 foreseeable	 future).	 	 Expedited	

permanency	 planning,	 which	 occasionally	 presents	 a	 challenge	 to	 parents’	

abilities	to	overcome	their	parenting	deficits,	furthers	the	Legislature’s	intent	

to	serve	children’s	interests	in	promptly	moving	toward	permanency.		22	M.R.S	

§	4050	(2016);	In	re	Jamara	R.,	2005	ME	45,	¶	22,	870	A.2d	112,	overruled	in	

part	on	other	grounds	by	In	re	B.C.,	2012	ME	140,	¶	14	n.2,	58	A.3d	1118.		Here,	

the	 timeline	 for	 termination	 of	 parental	 rights	 was	 proper	 given	 the	

circumstances	 of	 the	 case,	 the	 children’s	 best	 interests,	 and	 the	 intent	 of	 the	

child	protection	statute.	

       [¶11]		The	mother	also	contends	that	the	court	abused	its	discretion	by	

excluding	as	hearsay	the	maternal	grandmother’s	testimony	about	an	instance	

when	 the	 daughter	 claimed	 that	 she	 suffered	 a	 physical	 harm	 that	 was	 later	
                                                                                                             7	

disproven	 by	 a	 medical	 examination.	 	 She	 argues	 that	 statements	 by	 the	

daughter’s	 former	 school	 officials,	 pediatrician,	 and	 Massachusetts	 child	

protection	 workers	 were	 non-hearsay	 statements	 offered	 only	 to	 show	 their	

effect	on	the	listeners—the	grandmother	and	mother—and	thus	explain	why	

they	believed	the	daughter	had	a	predisposition	to	untruthfulness.		The	mother	

complains	 that	 the	 trial	 court’s	 inquiry	 into	 the	 purpose	 for	 offering	 the	

grandmother’s	testimony	“foreclosed	this	line	of	testimony	as	hearsay.”	

        [¶12]	 	 The	 grandmother’s	 testimony,	 which	 recited	 information	 she	

heard	 from	 others	 related	 to	 specific	 instances	 of	 the	 daughter’s	 allegedly	

untrue	 statements,2	 constituted	 inadmissible	 hearsay	 and	 the	 court	

appropriately	expressed	an	intention	to	exclude	it.		M.R.	Evid.	801(c)(2).	

        [¶13]		The	mother	argues	on	appeal	that	the	grandmother’s	testimony	

was	admissible	to	prove	its	effect	on	the	listeners’	state	of	mind.		See	Field	&	

Murray,	 Maine	 Evidence	 §	 801.3	 at	 427-28	 (6th	 ed.	 2007).	 	 This	 argument	

departs	 from	 the	 apparent	 initial	 purpose	 for	 this	 testimony,	 which	 was	 to	

prove	 that	 the	 daughter	 was	 not	 always	 credible	 by	 offering	 the	 hearsay	

statements	of	third	parties	who	refute	the	statements	made	by	her.		Cf.	State	v.	


   2	 	 The	 testimony	 about	 specific	 instances	 of	 the	 daughter’s	 conduct	 is	 also	 not	 admissible	 as	

character	 evidence	 of	 the	 daughter’s	 untruthfulness.	 	 See	 M.R.	 Evid.	 608(b);	 State	 v.	 Wells,	
423	A.2d	221,	225	(Me.	1980).	
   	
8	

Harrigan,	 662	 A.2d	 196,	 197-98	 (Me.	 1995).	 	 Therefore,	 the	 court	 correctly	

sustained	the	Department’s	first	hearsay	objection	to	the	initial	proffer,	insofar	

as	it	was	offered	for	its	truth.		Contrary	to	the	mother’s	assertion	that	the	court	

excluded	the	grandmother’s	testimony,	which	was	ostensibly	tendered	for	the	

sole	purpose	of	showing	the	effect	that	the	third	party’s	statements	had	on	the	

mother’s	and	grandmother’s	states	of	mind,3	the	court	actually	allowed	her	to	

proceed	on	that	basis.		See	M.R.	Evid.	801(c)(2).		The	fact	that	the	court	observed	

that	the	testimony,	as	offered	and	allowed	in	the	second	instance,	had	limited	

value	does	not	constitute	an	exclusion	of	the	evidence.		The	weight	afforded	to	

the	evidence	is	soundly	within	the	discretion	of	the	trier	of	fact.		See	In	re	I.S.,	

2015	ME	100,	¶	11,	121	A.3d	105.	

         The	entry	is:	

         	        	       Judgment	affirmed.	
	
	        	        	       	       	       	
	                                 	




     3		The	court	notes,	in	allowing	the	second	portion	of	the	testimony,	that	“I’ll	allow	you	to	do	it	but	

I	don’t	think	it	has	much	value.”	
                                                                                 9	

Carina	Cilluffo,	Esq.,	Portland,	for	appellant	mother	
	
Peter	M.	McGee,	Esq.,	South	Portland,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Springvale	District	Court	docket	numbers	PC-2015-02	and	PC-2015-03	
FOR	CLERK	REFERENCE	ONLY